Martin, J.
The dismissal of this appeal is asked for, on the ground that th.e appellant is a married woman, and has appealed without the assistance or authority of her husband. A suspensive appeal had been last year obtained, and was dismissed in January last, on the same ground. See p. 230 ante. A devolutive appeal has now been taken, but the authority or assistance of the husband does not otherwise appear than by a statement in the petition and bond of appeal, that the appellant is assisted and authorized by her husband. It is correctly urged by the appellee that this assistance and authority must be proved aliunde, and otherwise than ■under the hand of the appellant or her counsel.

.Appeal dismissed.